In an action, inter alia, to recover misappropriated corporate funds, the defendant appeals from four orders of the Supreme Court, Queens County (Taylor, J.), dated December 17, 2003, January 23, 2004, January 23, 2004, and March 31, 2004, respectively, and a judgment of the same court entered March 12, 2004.
Ordered that the appeals are dismissed, with costs, for failure to perfect the same in accordance with the CFLR and the rules *628of this Court (see CPLR 5528 [a]; 5529 [b], [c]; 22 NYCRR 670.10-b [c]).
“ ‘ “An appellant who perfects an appeal by using the appendix method must file an appendix that contains all the relevant portions of the record in order to enable the court to render an informed decision on the merits of the appeal” ’ ” (Lucadamo v Bridge To Life, Inc., 12 AD3d 422, 422 [2004], quoting Svoboda v Svoboda, 275 AD2d 742, 742 [2000]; see Patel v Patel, 270 AD2d 241 [2000]). The appellant failed to provide this Court with an appendix containing copies of the motion papers, affidavits, and transcripts that are relevant to the orders and judgment appealed from. H. Miller, J.P., Luciano, Dillon and Covello, JJ., concur.